NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                         JUL 2 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JESUS FIGUEROA-VASQUEZ, AKA                     No.    15-71436
Vicente Figueroa, AKA Vicente Figueroa
Vasquez, AKA Jesus Francisco Fiqueroa,          Agency No. A077-276-420

                Petitioner,
                                                MEMORANDUM*
 v.

WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted June 30, 2021**


Before: GRABER, FRIEDLAND, and BENNETT, Circuit Judges.

      Jesus Figueroa-Vasquez, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his applications for asylum,



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
withholding of removal, and protection under the Convention Against Torture

(“CAT”).

      We have jurisdiction under 8 U.S.C. § 1252. We review de novo questions

of law, Cerezo v. Mukasey, 512 F.3d 1163, 1166 (9th Cir. 2008), except to the

extent that deference is owed to the BIA’s interpretation of the governing statutes

and regulations, Simeonov v. Ashcroft, 371 F.3d 532, 535 (9th Cir. 2004). We

review for substantial evidence the agency’s factual findings. Zehatye v. Gonzales,

453 F.3d 1182, 1184-85 (9th Cir. 2006). We deny the petition for review.

      Substantial evidence supports the agency’s determination that Figueroa-

Vasquez failed to establish materially changed circumstances affecting his

eligibility for asylum that might excuse the untimeliness of his application. See 8

U.S.C. § 1158(a)(2)(D); 8 C.F.R. § 1208.4(a)(4)(i); Sumolang v. Holder, 723 F.3d

1080, 1082-83 (9th Cir. 2013) (reviewing for substantial evidence a changed-

circumstances determination based on undisputed facts). The country conditions

evidence Figueroa-Vasquez submitted does not show that circumstances in Mexico

changed or worsened in a way that would materially affect his eligibility for relief.

      Even assuming the 2011 incident involving Figueroa-Vasquez’s uncle

qualified as a changed circumstance, substantial evidence supports the agency’s

conclusion that Figueroa-Vasquez failed to file his asylum application within a

reasonable period after that incident. See Al Ramahi v. Holder, 725 F.3d 1133,


                                          2                                   15-71436
1138 (9th Cir. 2013) (reviewing “reasonable period” determination for substantial

evidence). Accordingly, his asylum claim fails.

      The agency’s denial of withholding of removal is supported by substantial

evidence because Figueroa-Vasquez failed to demonstrate a clear probability of

persecution based on his membership in a particular social group or any other

protected ground. See Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010) (“An

[applicant’s] desire to be free from harassment by criminals motivated by theft or

random violence by gang members bears no nexus to a protected ground.”).

Therefore, Figueroa-Vasquez’s withholding of removal claim fails.

      Substantial evidence supports the agency’s denial of CAT protection

because Figueroa-Vasquez failed to show it is more likely than not he will be

tortured by or with the consent or acquiescence of the government if returned to

Mexico. Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009).

      Finally, the record does not support Figueroa-Vasquez’s assertion that the

agency failed to consider relevant country conditions evidence or otherwise failed

to review and consider the evidence presented. See, e.g., Gonzalez-Caraveo v.

Sessions, 882 F.3d 885, 894-95 (9th Cir. 2018) (“There is no indication that the IJ

or BIA did not consider all the evidence before them.”).

      The temporary stay of removal remains in place until issuance of the

mandate.


                                         3                                   15-71436
PETITION FOR REVIEW DENIED.




                       4      15-71436